Name: 81/392/EEC: Council Decision of 12 May 1981 amending the Sixth Council Decision 80/818/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D039281/392/EEC: Council Decision of 12 May 1981 amending the Sixth Council Decision 80/818/EEC on the equivalence of seed produced in third countries Official Journal L 150 , 06/06/1981 P. 0020 - 0023+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 67 , 12 . 3 . 1981 , P . 36 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ NO L 163 , 10 . 7 . 1969 , P . 3 . ( 7 ) OJ NO L 240 , 12 . 9 . 1980 , P . 26 . COUNCIL DECISION OF 12 MAY 1981 AMENDING THE SIXTH COUNCIL DECISION 80/818/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 81/392/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 6 ) , AS LAST AMENDED BY DIRECTIVE 81/126/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN DECISION 80/818/EEC ( 7 ) , THE COUNCIL DECLARED THAT SEED OF CERTAIN SPECIES PRODUCED IN 23 THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED PRODUCED IN THE COMMUNITY ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO AUSTRALIA , CZECHOSLOVAKIA , SPAIN , PORTUGAL , POLAND , ROMANIA AND CHILE ; WHEREAS IT HAS SINCE BEEN ESTABLISHED THAT THERE ARE RULES ON SEED CONTROL FOR A RANGE OF PLANT SPECIES ALSO IN BULGARIA ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE CONDITIONS GOVERNING CERTAIN SEED HARVESTED AND CONTROLLED IN THESE COUNTRIES AFFORD THE SAME ASSURANCES AS REGARDS THE SEED'S CHARACTERISTICS , IDENTITY EXAMINATION , MARKING AND CONTROL , AS DO THE CONDITIONS APPLICABLE TO SEED HARVESTED AND CONTROLLED WITHIN THE COMMUNITY ; WHEREAS BULGARIA SHOULD THEREFORE ALSO BE GRANTED EQUIVALENCE AND THE EXISTING EQUIVALENCE FOR AUSTRALIA , CZECHOSLOVAKIA , SPAIN , PORTUGAL , POLAND , ROMANIA AND CHILE SHOULD BE EXTENDED TO FURTHER SPECIES ; WHEREAS BY DECISION 80/818/EEC THE COUNCIL GRANTED TO GREECE EQUIVALENCE TO THE SEED OF CERTAIN SPECIES ; WHEREAS GREECE HAS BEEN A MEMBER OF THE COMMUNITY SINCE 1 JANUARY 1981 AND SHOULD THEREFORE NO LONGER BE CONSIDERED AS A THIRD COUNTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 80/818/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . PART I ( 1 ) , ITEM 1.1 : - " BG = BULGARIA " SHALL BE ADDED IMMEDIATELY AFTER " AUS = AUSTRALIA " . - " GR = GREECE " SHALL BE DELETED . 2 . THE TABLE IN PART I ( 2 ) SHALL BE AMENDED AS FOLLOWS : ( A ) REFERENCE NO 2 BIS GIVEN IN THE ANNEX HERETO SHALL BE ADDED ; ( B ) REFERENCE NOS 2 , 5 , 8 , 14 , 15 , 16 AND 17 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX HERETO ; ( C ) REFERENCE NO 9 SHALL BE DELETED . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JANUARY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 MAY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS